DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This action is in reply to the RCE filed on 14 March 2022.
Claims 1, 3, 4, 10, 16 have been amended and are hereby entered.
Claim 7 has been canceled. 
Claims 1-6, 8-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/100,078 and 16/100,094, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, Applications 16/100,078 and 16/100,094 do not provide support for the limitations pertaining to synchronizing sensor data collected while the clinical portal-supporting application is offline wherein the sensor data is received from one or more health monitoring sensors and stored in a data cache, receiving acknowledgement of sensor data and subsequently flushing the sensor data from the cache (Claims 1 and 3);  and “synchronizing, when online with the computer, service suite information, service screen logic, sensor data received from one or more health monitoring sensors and stored in a data cache of the user device, and user input information, collected by the user application when the user application was offline from the computer”; “sending an acknowledgement of the sensor data…” and “flushing, in response to the acknowledgement, the health sensor data from the data cache” (Claim 10) and “when the application is connected to a portal of a trial operations service suite, synchronizing portal and application data, service screens and logic, and data collected by the application while not connected; and when the application is not connected to the portal, using a proxy embedded in the application to continue providing service and collecting data according to a previously synchronized portal data, service screens, and service logic” and synchronizing health sensor data stored in a data cache, sending an acknowledgement of the sensor data and in response, flushing the data from the data cache(Claim 16).  The dependent claims inherit the deficiencies of their respective parent claims. The specifications for the above named applications do not provide support for the above mentioned limitations. Specifically, no instances of the terms or partial terms “offline/off-line/off line”, “portal proxy”, “proxi”, “online/on-line”/on line”, “synch”, “restor”, “reestab”, “flush”, “cache” could be found. A search of the term “proxy” yields only references to a database access proxy, proxy firewall, and internal proxy credentials ([0364] and [0367]) in both specifications.  
As such, a priority date of 02/28/2020 is being given to Claims 1-6, 8-20 of this application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-20 of co-pending Application No. 16/778,665, in view of Thangaraj, Flowable Enterprise Documentation, and Cutter et al. 
This is a provisional nonstatutory double patenting rejection. 
Claims 1, 3, 10 and 16 recite substantially similar limitations to Claims 1, 8 and 15 of Application 16/778,665. The additional limitations recited in Claim 1 of the instant application pertaining to provide a clinician portal providing clinician-directed access to the clinical trial operation services are obvious over Thangaraj with the motivation of additionally using a coordinator (e.g., clinician) portal in addition to patient portals to allow for user-specific functionality (Thangaraj [0072], [0077]).  The additional limitations recited in Claim 3 of provide user enrollment, user notification, user secure communication, user engagement, and user data capture service modules are obvious over Thangaraj with the motivation of providing a suite of functionality and services that enable the clinical trial to be run more efficiently and to allow the users to access numerous ancillary services via the internet and management center (Thangaraj [0059]), over Flowable Enterprise Documentation with the motivation of allowing a user to create process diagram using drag and drop, and over Cutter with the motivation of selecting features to work offline when the mobile application does not have a connection to the internet (Cutter Col 7 lines 45-56).
Dependent claims 4-6, 9, 11-15, 17-20 recite substantially the same limitations as corresponding dependent claims 2, 4, 7, 12-14, 17-19 of co-pending application 16/778,665. The only significant differences are addressed above with respect to the differences between the corresponding independent claims which are obvious over Thangaraj, Flowable Enterprise Documentation, Cutter and Rangel.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 contains recitation of “…flushing the sensor data from the data caches in response to an acknowledgement from the server”. No support appears to exist for the acknowledgement being received from the server.  A search of the specification for the term “flush” yields only one instance, at para. [0113] which states, “Upon sending all cached items to the service, the proxy may at operation 574 flush acknowledged items from the cache so they are not sent again”.  Para. [0110] discloses that cached data may be submitted to the service which may acknowledge success or failure of an operation back to the application, but does disclose an acknowledgement of data from a server leading to flushing of the data cache.  
Dependent claims 4-6, 8-9 inherit the deficiencies of their respective parent claims and are subsequently rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10, 14-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication 20030208378A1), in view of Flowable Enterprise Documentation “Process Editor” article, herein after “Flowable Enterprise Documentation”), further in view of Cutter et al (US Publication 9075583B1), further in view of Meijer et al (US Publication 20090228542A1), further in view of Rangel et. al. (US Publication 20170041205A1). 

Regarding Claim 1, Thangaraj discloses 
one or more computational elements ([0006] “the invention provides methods and apparatus, including computer program products, for managing a clinical trial”; [0054] “The present invention provides a set of Internet-based software…”; [0089] “the hardware that implements the functionality of layers 122-126 includes a plurality of servers”)
a non-transitory storage medium including instructions executable by the one or more computational elements to configure the one or more computational elements to (Claim 14, “A computer program product residing on a computer-readable medium for managing a clinical trial, the computer program comprising instructions causing a computer to”; see also para. [0006])
provide patient-directed access to clinical trial operation services ([0059] “Management center 40 includes a clinical trial portal 45 through which user base 12 interacts with clinical trial solution 42, professional services module 44, and learning center 46; [0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application, more specifically: [0069] “Clinical trial portal 45 provides each user who accesses management center 40 with an integrated view of the various concurrent processes involved in managing the clinical trial”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the system reconfigures its interfaces to suite the use and the job at hand”; [0072] “For example, referring to FIG. 2, clinical trial portal 45 presents each user with an initial portal screen 50 having areas that correspond to the functions (F) that the user is permitted to access, based on that user's defined role in the clinical trial (e.g., patient, site manager, etc.). For example, if there are six functions (F1-F6), and a user is only permitted access to functions 1-5, that user's initial portal screen 50 might look like that shown in FIG. 2.” – e.g., patient portal with patient-directed access);
provide a clinician portal providing clinician-directed access to the clinical trial operation services ([0059] “Management center 40 includes a clinical trial portal 45 through which user base 12 interacts with clinical trial solution 42, professional services module 44, and learning center 46; [0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application, more specifically: [0069] “Clinical trial portal 45 provides each user who accesses management center 40 with an integrated view of the various concurrent processes involved in managing the clinical trial”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the system reconfigures its interfaces to suite the use and the job at hand”; [0072] “For example, referring to FIG. 2, clinical trial portal 45 presents each user with an initial portal screen 50 having areas that correspond to the functions (F) that the user is permitted to access, based on that user's defined role in the clinical trial (e.g., patient, site manager, etc.). For example, if there are six functions (F1-F6), and a user is only permitted access to functions 1-5, that user's initial portal screen 50 might look like that shown in FIG. 2.” – e.g., site manager would have unique portal screen; [0108], [0109], [0118] disclose examples of actions physicians perform within a clinical trial; it would be obvious to substitute a physician portal for the language described above); 
provide a trial design service configured to design, create, establish, deploy, or any combination thereof, a trial protocol and a participant interaction procedure ([0140] “9) Designer Workbench: This tool, which runs on the Designer Work Bench system 146 (of FIG. 7), serves to automate the setup of a clinical trial and reduce the effort required to set up a clinical trial for a variety of execution models including the ASP model. The tool allows the user to design a clinical trial without respect to data capture mechanisms (Web, Handheld, paper, fax etc.). The tool automates the creation of the necessary interfaces for data capture, cross usage validation rules, and workflow with respect to data coming from disparate desperate sources. The tool also has an intelligent database design mechanism that automatically generates database schemas and completely eliminates the need to create databases manually. The tool also performs these actions remotely”); and
Thangaraj does not explicitly teach the following, but Flowable Enterprises Documentation, which is directed to using Flowable to create workflow diagrams, teaches the following: 
using a flowable-based workflow palette in conjunction with visual programming (“User Interface” section teaches “the palette on the left side”; see first figure showing desktop view of Flowable including the workflow palette; the middle (main) portion of the desktop view shows visual programming); 
Thangaraj teaches designing a clinical trial using a “Designer workbench”, but does not teach using a flowable-based workflow palette in conjunction with visual programming. Flowable Enterprise Documentation teaches using a flowable-based workflow palette in conjunction with visual programming.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer with these teachings of Flowable Enterprise Documentation to utilize a flowable-based workflow palette in conjunction with visual programming instead of the Designer Workbench of Thangaraj, with the motivation of using simple drag-and-drop commands to visually model a process (Flowable Enterprise Documentation, first paragraph).  
Thangaraj/Flowable Enterprise Documentation do not explicitly teach the following, but Cutter, which is directed to designing and building a mobile application which has offline usage features, does teach the following: 
[…the flowable-based workflow palette…] including workflow attributes selectively indicating elements of a user interface for a clinical portal-supporting application as available offline (Col 7 lines 42-44, “Customizing data sources and permissions may further include selecting which data sets, features and other information is available in an offline viewing mode”)
Thangaraj/Flowable Enterprise Documentation teach a system that  provides patient- and clinician- directed access to clinical trial operations services, provide trial design service configured to create, design, establish and/or deploy a trial protocol and interaction procedure using a flowable-based workflow palette in conjunction with visual programming, a communication channel between the server and a patient- or clinician-located computer, that uses a flowable-based workflow palette, but do not teach that the flowable-based workflow palette includes workflow attributes selectively indicating elements of a user interface for a clinical portal supporting application as available offline. Cutter does teach the ability to selectively indicate elements for an application as available offline.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Thangaraj/Flowable Enterprise Documentation with these teachings of Cutter, to incorporate the ability to select elements to be available offline when using the Flowable-based workflow palette of Cutter, with the motivation of allowing a mobile device to run the mobile application when it doesn’t have a connection to the internet (Cutter Col 7 lines 45-46).
Cutter does not explicitly teach that this method of selecting data sets, features and other information for offline mode occurs with respect to a clinical portal-supporting application.  Thangaraj does teach a clinical portal-supporting application.  The prior art of Cutter differs from the claim language by the substitution of the clinical portal-supporting application of Thangaraj. The substituted components were known at the time of filing.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cutter with these teachings of Thangaraj since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  (KSR Rationale B)
Thangaraj discloses that the data storage of the system may be implemented in a way such as to provide online/offline functionality (Thangaraj [0086]) but does not explicitly disclose details of the offline functionality such as using an offline proxy running on the patient- or clinician-located computer to provide offline portal services when the communication channel is offline, or that information collected from the offline proxy is synchronized with the clinical trial application when the communication channel returns to the online state.  Thangaraj/Flowable Enterprise Documentation/Cutter do not explicitly disclose the following, but Meijer, which is directed to a system to facilitate service-oriented applications that may operate via an offline proxy when disconnected, does teach the following: 
synchronize when online, information collected using the elements as selected using the workflow attributes while the clinical portal-supporting application is offline ([0027] “Before all the data can be exchanged with the service, a network outage occurs. At this point, the service proxy can continue to collect customer data” – collecting data from offline proxy; [0007] “When the service and proxy are reconnected, synchronization is provided between the proxy and the host service”). 
Thangaraj/Flowable Enterprise Documentation/Cutter disclose a clinical trial operations system with a clinical trial application, patient and clinician portal providing patient-directed and clinician-directed access, respectively, to the application, and a communication channel between the server and patient/clinician computer.  Thangaraj does disclose that the data storage of the system may be implemented in a way such as to provide online/offline functionality (Thangaraj [0086]) but does not explicitly disclose details of the offline functionality such as using an offline proxy running on the patient- or clinician-located computer to provide offline portal services when the communication channel is offline, or that information collected from the offline proxy is synchronized with the clinical trial application when the communication channel returns to the online state.  Meijer teaches a system that utilizes an offline proxy that operates on a client machine to provide offline services when the client is disconnected, and then synchronizing the information after connection is reestablished. Though Meijer does not explicitly teach an application for a clinical trial that includes patient- and clinician- computers, the system of Meijer broadly encompasses mobile/web applications.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Thangaraj/Flowable Enterprise Documentation/Cutter with the teachings of Meijer, to incorporate an offline proxy service to allow the clinical trials application to continue to collect data for the elements selected (as taught by Cutter) when in an offline state, and synchronize the data when communication channel is returned to an online state, with the motivation of using the service proxy operating on the client to provide a subset of the service functionality at the client and thereby offering a higher level of service during periods of disconnection and to update data with the service during disconnection and after the network has reconnected  (Meijer [0007]).  
Meijer does not explicitly teach that this method of synchronizing data captured in offline mode occurs with respect to a clinical portal-supporting application.  Thangaraj does teach a clinical portal-supporting application.  The prior art of Meijer differs from the claim language by the substitution of the clinical portal-supporting application of Thangaraj. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Meijer with these teachings of Thangaraj since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  (KSR Rationale B)
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer do not explicitly teach the following, but Rangel, which is directed to a sensing device which may collect data from a health sensor and store it in a buffer, does teach: 
one or more health monitoring sensors ([0040] “The sensor(s) 210 can include any devices that obtain information about the surrounding environment. In a particular embodiment, the sensors 210 include at least a carbon monoxide sensor and a temperature sensor that provide information about the ambient air quality. In other embodiments, the peripheral device 110 may include… pulse sensors, biopotential sensors for EEG/EMG/ECG, non-invasive glucose sensors… or other integrated electronics.;
wherein the information includes sensor data received from the one or more health monitoring sensors and stored in a data cache ([0012] and [0014] teach that data is stored in a buffer, e.g., a cache; [0081] “When the signal is received, the peripheral device 110 turns on 1006 the sensors and starts taking 1008 measurements. The sensor samples are stored 1010 to a data buffer of the peripheral device 110”);
receive acknowledgement of the sensor data ([0079] “If a connection is achieved 910 with the medium advertising rate, the peripheral device 110 sends 922 data in its buffer to the mobile device 120, deletes 924 the sent data from the buffer once transferred”; peripheral device sending data reads on the broadest reasonable interpretation of “receive acknowledgement of the sensor data”); and
flush, in response to the acknowledgement, the health sensor data from the data cache ([0079] “If a connection is achieved 910 with the medium advertising rate, the peripheral device 110 sends 922 data in its buffer to the mobile device 120, deletes 924 the sent data from the buffer once transferred”).
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer teach a clinical trial operations system with a clinical trial application, patient and clinician portal providing patient-directed and clinician-directed access, respectively, to the application, and a communication channel between the server and patient/clinician computer which utilizes an offline proxy that operates on a client machine to provide offline services when the client is disconnected, and then synchronizing the information after connection is reestablished.  Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer do not teach use of health monitoring sensors, that sensor data is obtained and stored in a cache, and flushed from the cache in response to an acknowledgement, but Rangel teaches storing sensor data in a cache and flushing it from the cache in response to an acknowledgement. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer with these teachings of Rangel, to use health-monitoring sensors to collect data and store it in a data cache, and flush the sensor data from the cache upon acknowledgement, with the motivation of collecting and storing data relevant to a user’s health (Rangel, Abstract) and temporarily storing the sensor data in a buffer (Rangel [0015]). 
Regarding Claim 2, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel disclose the limitations of Claim 1.  Thangaraj further discloses clinician portal and clinician application ([0059] “Management center 40 includes a clinical trial portal 45 through which user base 12 interacts with clinical trial solution 42, professional services module 44, and learning center 46; [0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application, more specifically: [0069] “Clinical trial portal 45 provides each user who accesses management center 40 with an integrated view of the various concurrent processes involved in managing the clinical trial”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the system reconfigures its interfaces to suite the use and the job at hand”; [0072] “For example, referring to FIG. 2, clinical trial portal 45 presents each user with an initial portal screen 50 having areas that correspond to the functions (F) that the user is permitted to access, based on that user's defined role in the clinical trial (e.g., patient, site manager, etc.). For example, if there are six functions (F1-F6), and a user is only permitted access to functions 1-5, that user's initial portal screen 50 might look like that shown in FIG. 2.” – e.g., site manager would have unique portal screen);
Thangaraj does not disclose, but Meijer further teaches
synchronizing when online comprises synchronizing information between the clinician portal and a clinician application when the clinician application is online to a server ([0027] “Before all the data can be exchanged with the service, a network outage occurs. At this point, the service proxy can continue to collect customer data” – collecting data while offline; [0007] “When the service and proxy are reconnected, synchronization is provided between the proxy and the host service” – synchronizing when online). 
Thangaraj discloses a clinical trial operations service suite with a clinical trial application, patient and clinician portal providing patient-directed and clinician-directed access, respectively, to the application, and a communication channel between the server and patient/clinician computer.  Thangaraj does disclose that the data storage of the system may be implemented in a way such as to provide online/offline functionality (Thangaraj [0086]) but does not explicitly disclose details of the offline functionality such as using an offline proxy running on the patient- or clinician-located computer to provide offline portal services when the communication channel is offline, or that information collected from the offline proxy is synchronized with the clinical trial application when the communication channel returns to the online state.  Meijer teaches a system that utilizes an offline proxy that operates on a client machine to provide offline services when the client is disconnected, and then synchronizing the information after connection is reestablished. Though Meijer does not explicitly teach an application for a clinical trial that includes clinician portal and application, the system of Meijer broadly encompasses mobile/web applications and the clinician aspect is taught by Thangaraj.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel with these teachings of Meijer, to synchronize the data between the clinician application and portal when the clinician application is returned to an online state, with the motivation of providing a subset of the service functionality when the clinician application is offline, and synchronizing the data when online state is reestablished, with the motivation of offering a higher level of service during periods of disconnection and to update data with the service during disconnection and after the network has reconnected  (Meijer [0007]).

Regarding Claim 3, Thangaraj discloses:
one or more computational elements ([0006] “the invention provides methods and apparatus, including computer program products, for managing a clinical trial”; [0054] “The present invention provides a set of Internet-based software…”; [0089] “the hardware that implements the functionality of layers 122-126 includes a plurality of servers”)
a non-transitory storage medium including instructions executable by the one or more computational elements to configure the one or more computational elements to (Claim 14, “A computer program product residing on a computer-readable medium for managing a clinical trial, the computer program comprising instructions causing a computer to”; see also para. [0006])
provide a user interface ([0068]-[0080] disclose generating a user interface customized to the user, [0080] “If the user is valid, the system obtains personalization and membership information 98 from the user membership database, and builds the user interface 102”) and network interface modules ([00081]-[0086] disclose network interfaces);
provide user enrollment ([0102] Referring to FIG. 9, application server 134 (FIG. 7) includes several functional modules…functions such as enrollment”, user notification ([0129] “the modules…send out notifications”), user secure communication ([0054] “enabling participants 14-28 to use the Internet, alone or in combination with one or more intranets or other private networks (collectively denoted with reference numeral 30), to communicate with each other”; [0061] “The secure, digital network provided by management center 40)”), user engagement ([0054] “enabling participants 14-28 to use the Internet…to communicate with each other”), and user data capture service modules ([0069] “Clinical trial portal 45 provides each user who accesses management center 40 with an integrated view of the various concurrent processes involved in managing the clinical trial…Systems range from trial design, to data capture”; [0098] “1. Data capture: Referring to FIG. 8, the system (management center 40) can accept various sets of inputs from a multitude of input devices which communicate with the functional components using a wide variety of communication protocols”); and
provide a trial design service configured to design, create, establish, deploy, or any combination thereof, a trial protocol and a participant interaction procedure ([0140] “9) Designer Workbench: This tool, which runs on the Designer Work Bench system 146 (of FIG. 7), serves to automate the setup of a clinical trial and reduce the effort required to set up a clinical trial for a variety of execution models including the ASP model. The tool allows the user to design a clinical trial without respect to data capture mechanisms (Web, Handheld, paper, fax etc.). The tool automates the creation of the necessary interfaces for data capture, cross usage validation rules, and workflow with respect to data coming from disparate desperate sources. The tool also has an intelligent database design mechanism that automatically generates database schemas and completely eliminates the need to create databases manually. The tool also performs these actions remotely”); and
Thangaraj does not explicitly teach the following, but Flowable Enterprises Documentation, which is directed to using Flowable to create workflow diagrams, teaches the following: 
using a flowable-based workflow palette in conjunction with visual programming (“User Interface” section teaches “the palette on the left side”; see first figure showing desktop view of Flowable including the workflow palette; the middle (main) portion of the desktop view shows visual programming); 
Thangaraj teaches designing a clinical trial using a “Designer workbench”, but does not teach using a flowable-based workflow palette in conjunction with visual programming. Flowable Enterprise Documentation teaches using a flowable-based workflow palette in conjunction with visual programming.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer with these teachings of Flowable Enterprise Documentation to utilize a flowable-based workflow palette in conjunction with visual programming instead of the Designer Workbench of Thangaraj, with the motivation of using simple drag-and-drop commands to visually model a process (Flowable Enterprise Documentation, first paragraph).  
Thangaraj/Flowable Enterprise Documentation do not explicitly teach the following, but Cutter, which is directed to designing and building a mobile application which has offline usage features, does teach the following: 
[…the flowable-based workflow palette…] including workflow attributes selectively indicating elements of a user interface for a clinical portal-supporting application as available offline (Col 7 lines 42-44, “Customizing data sources and permissions may further include selecting which data sets, features and other information is available in an offline viewing mode”)
Thangaraj/Flowable Enterprise Documentation teach a system that  provides patient- and clinician- directed access to clinical trial operations services, provide trial design service configured to create, design, establish and/or deploy a trial protocol and interaction procedure using a flowable-based workflow palette in conjunction with visual programming, a communication channel between the server and a patient- or clinician-located computer, that uses a flowable-based workflow palette, but do not teach that the flowable-based workflow palette includes workflow attributes selectively indicating elements of a user interface for a clinical portal supporting application as available offline. Cutter does teach the ability to selectively indicate elements for an application as available offline.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Thangaraj/Flowable Enterprise Documentation with these teachings of Cutter, to incorporate the ability to select elements to be available offline when using the Flowable-based workflow palette of Cutter, with the motivation of allowing a mobile device to run the mobile application when it doesn’t have a connection to the internet (Cutter Col 7 lines 45-46).
Cutter does not explicitly teach that this method of selecting data sets, features and other information for offline mode occurs with respect to a clinical portal-supporting application.  Thangaraj does teach a clinical portal-supporting application.  The prior art of Cutter differs from the claim language by the substitution of the clinical portal-supporting application of Thangaraj. The substituted components were known at the time of filing.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cutter with these teachings of Thangaraj since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  (KSR Rationale B)
Thangaraj/Flowable Enterprise Documentation/Cutter do not explicitly disclose the following, but Meijer, which is directed to a system to facilitate service-oriented applications that may operate via an offline proxy when disconnected, does teach the following: 
using an offline portal proxy and data caches, allowing the clinical portal-supporting application to continue operating when offline from a server running a clinical trial operations service suite ([0007] “A service proxy operative on a client machine provides a subset of the behavior or functionality offered by the server-resident service (or network accessible resources) in the event the service should be disconnected from the client such as in a mobile computing or other wireless applications, for example” – proxy operative on a client machine reads on “offline portal proxy running on patient-located computer”); and
provide a synchronization capability, including synchronizing […the sensor data…] between the offline portal proxy and the clinical trial operations service suite when online with the server ([0027] “Before all the data can be exchanged with the service, a network outage occurs. At this point, the service proxy can continue to collect customer data” – collecting data from offline proxy; [0007] “When the service and proxy are reconnected, synchronization is provided between the proxy and the host service”). 
Thangaraj discloses a clinical trial operations system with a clinical trial application, patient and clinician portal providing patient-directed and clinician-directed access, respectively, to the application, and a communication channel between the server and patient/clinician computer.  Thangaraj does disclose that the data storage of the system may be implemented in a way such as to provide online/offline functionality (Thangaraj [0086]) but does not explicitly disclose details of the offline functionality such as using an offline proxy running on the patient- or clinician-located computer to provide offline portal services when the communication channel is offline, or that information collected from the offline proxy is synchronized with the clinical trial application when the communication channel returns to the online state.  Meijer teaches a system that utilizes an offline proxy that operates on a client machine to provide offline services when the client is disconnected, and then synchronizing the information after connection is reestablished. Though Meijer does not explicitly teach an application for a clinical trial, the system of Meijer broadly encompasses mobile/web applications.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Thangaraj with the teachings of Meijer, to incorporate an offline proxy service to allow the clinical trials application to continue to function when the communication channel is in an offline state, and synchronize the data when communication channel is returned to an online state, with the motivation of using the service proxy operating on the client to provide a subset of the service functionality at the client and thereby offering a higher level of service during periods of disconnection and to update data with the service during disconnection and after the network has reconnected  (Meijer [0007]).
Meijer does not explicitly teach that this method of using an offline portal proxy and synchronizing data occurs with respect to a clinical portal-supporting application.  Thangaraj does teach a clinical portal-supporting application.  The prior art of Meijer differs from the claim language by the substitution of the clinical portal-supporting application of Thangaraj. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Meijer with these teachings of Thangaraj since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  (KSR Rationale B)
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer do not teach the following, but Rangel, which is directed to a sensing device which may collect data from a health sensor and store it in a buffer, does teach, does teach: 
(synchronizing) […the sensor data…] ([0003] teaches “sensor data obtained by the peripheral device”; [0040] teaches various types of sensors that can be used to obtain data) 
[…configured to receive sensor data from one or more health monitoring sensors…] ([0040] “The sensor(s) 210 can include any devices that obtain information about the surrounding environment. In a particular embodiment, the sensors 210 include at least a carbon monoxide sensor and a temperature sensor that provide information about the ambient air quality. In other embodiments, the peripheral device 110 may include… pulse sensors, biopotential sensors for EEG/EMG/ECG, non-invasive glucose sensors… or other integrated electronics”); 
Meijer teaches synchronization of data that was collected offline when a system returns to an online state, but does not specifically teach synchronization of sensor data.  Rangel teaches collection of sensor data.  The prior art of Meijer differs from the claim by the substitution of the specific sensor data of Rangel for the unspecified data of Meijer. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Rangel with teaching of Meijer since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the sensor data of Rangel for the unspecified data of Meijer. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer do not teach the following, but Rangel, which is directed to a sensing device which may collect data from a health sensor and store it in a buffer, does teach, does teach: 
 […and subsequently flushing the sensor data from the data caches in response to an acknowledgement from the server…] ([0079] “If a connection is achieved 910 with the medium advertising rate, the peripheral device 110 sends 922 data in its buffer to the mobile device 120, deletes 924 the sent data from the buffer once transferred”; buffer reads on “cache”, transferring the data reads on “acknowledgement”).
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer teach a clinical trial operations system with a clinical trial application, patient and clinician portal providing patient-directed and clinician-directed access, respectively, to the application, and a communication channel between the server and patient/clinician computer which utilizes an offline proxy that operates on a client machine to provide offline services when the client is disconnected, and then synchronizing the information after connection is reestablished.  Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer do not teach that sensor data is obtained and stored in a cache, and flushed from the cache in response to an acknowledgement, but Rangel teaches storing sensor data in a cache and flushing it from the cache in response to an acknowledgement. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer with these teachings of Rangel, to use health-monitoring sensors to collect data and store it in a data cache, and flush the sensor data from the cache upon acknowledgement, with the motivation of collecting and storing data relevant to a user’s health (Rangel, Abstract) and temporarily storing the sensor data in a buffer (Rangel [0015]). 

Regarding Claim 10, Thangaraj discloses 
producing a trial protocol and a participant interaction procedure using a flowable-based workflow palette in conjunction with visual programming ([0140] “9) Designer Workbench: This tool, which runs on the Designer Work Bench system 146 (of FIG. 7), serves to automate the setup of a clinical trial and reduce the effort required to set up a clinical trial for a variety of execution models including the ASP model. The tool allows the user to design a clinical trial without respect to data capture mechanisms (Web, Handheld, paper, fax etc.). The tool automates the creation of the necessary interfaces for data capture, cross usage validation rules, and workflow with respect to data coming from disparate desperate sources. The tool also has an intelligent database design mechanism that automatically generates database schemas and completely eliminates the need to create databases manually. The tool also performs these actions remotely”); 
running trial operations service suite software on a computer ([0014] “the invention provides methods and apparatus for operating a medical imaging system in a clinical environment having a clinical trial server for storing clinical trial data from users participating in a clinical trial. The methods include communicating with the clinical trial server to download images from among the stored clinical trial data, authenticating users into the clinical trial system based on user privileges associated with the users, analyzing the images and providing results of the analyzing to the clinical trial server over a secure Internet link for integration with the stored clinical trial data”; [0059] “Management center 40 includes a clinical trial portal 45 through which user base 12 interacts with clinical trial solution 42, professional services module 44, and learning center 46. Clinical trial solution 42, professional services module 44, and learning center 46 collectively provide a suite of functionality and services that not only enable the clinical trial to be more efficiently run, but also allow user base 12 to access numerous ancillary services via Internet/intranet 30 and management center 40; [0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application); 
the trial operations service suite software incorporating the trial protocol and the participant interaction procedure ([0104] “The various functional modules that reside in application component layer 176 are… [0107] Protocol Design: This is a workflow-enabled module that electronically mimics the collaborative environment required to design and obtain approval of a clinical trial protocol. This module establishes a process and tracks users, documents and signatures with respect to this process”; [0054] “The present invention provides a set of Internet-based software and services that streamlines the management of clinical trials by enabling participants 14-28 to use the Internet, alone or in combination with one or more intranets or other private networks (collectively denoted with reference numeral 30), to communicate with each other and with a management center 40 to store and obtain data generated during the clinical trial, as well as to manage and analyze that data, and produce comprehensive, organized, up-to-date reports on the progress, and results of the clinical trial”). 
communicating with a user application running on a user device (Abstract, “The management center (40) captures data from different data sources, that is, user-operational devices, and transforms the data into a common format for storage in a database (49). Data processed by the management center (40) is converted from the common format to one suitable for a receiving device operated by the user (12) who is to receive the data”;
displaying at least one of a service screen or the user interface on the user device, the user interface querying for user input information for use in a clinical trial ([0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application, more specifically: [0069] “Clinical trial portal 45 provides each user who accesses management center 40 with an integrated view of the various concurrent processes involved in managing the clinical trial”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the system reconfigures its interfaces to suite the use and the job at hand”; [0072] “For example, referring to FIG. 2, clinical trial portal 45 presents each user with an initial portal screen 50 having areas that correspond to the functions (F) that the user is permitted to access, based on that user's defined role in the clinical trial (e.g., patient, site manager, etc.). For example, if there are six functions (F1-F6), and a user is only permitted access to functions 1-5, that user's initial portal screen 50 might look like that shown in FIG. 2.” [0080], “The user is given up to three tries 95 to input the correct login, after which he or she is denied access to the login page. If the user is valid, the system obtains personalization and membership information 98 from the user membership database, and builds the user interface 102”); 
receiving the user input on the user device ([0079] “Referring to FIG. 4, whenever any user in user base 12 accesses the Internet-based system, he or she follows login process 90”; [0080] “This is done by obtaining the user's 92 login details 94 and checking the membership database to determine if the user is valid 96. If the user is invalid, he or she is denied access. The user is given up to three tries 95 to input the correct login, after which he or she is denied access to the login page”); and
Thangaraj does not explicitly teach the following, but Flowable Enterprises Documentation, which is directed to using Flowable to create workflow diagrams, teaches the following: 
using a flowable-based workflow palette in conjunction with visual programming (“User Interface” section teaches “the palette on the left side”; see first figure showing desktop view of Flowable including the workflow palette; the middle (main) portion of the desktop view shows visual programming); 
Thangaraj teaches designing a clinical trial using a “Designer workbench”, but does not teach using a flowable-based workflow palette in conjunction with visual programming. Flowable Enterprise Documentation teaches using a flowable-based workflow palette in conjunction with visual programming.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer with these teachings of Flowable Enterprise Documentation to utilize a flowable-based workflow palette in conjunction with visual programming instead of the Designer Workbench of Thangaraj, with the motivation of using simple drag-and-drop commands to visually model a process (Flowable Enterprise Documentation, first paragraph).  
Thangaraj/Flowable Enterprise Documentation do not explicitly teach the following, but Cutter, which is directed to designing and building a mobile application which has offline usage features, does teach the following: 
[…the flowable-based workflow palette…] including workflow attributes selectively indicating elements of a user interface for a clinical portal-supporting application as available offline (Col 7 lines 42-44, “Customizing data sources and permissions may further include selecting which data sets, features and other information is available in an offline viewing mode”)
Thangaraj/Flowable Enterprise Documentation teach a system that  provides patient- and clinician- directed access to clinical trial operations services, provide trial design service configured to create, design, establish and/or deploy a trial protocol and interaction procedure using a flowable-based workflow palette in conjunction with visual programming, a communication channel between the server and a patient- or clinician-located computer, that uses a flowable-based workflow palette, but do not teach that the flowable-based workflow palette includes workflow attributes selectively indicating elements of a user interface for a clinical portal supporting application as available offline. Cutter does teach the ability to selectively indicate elements for an application as available offline.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Thangaraj/Flowable Enterprise Documentation with these teachings of Cutter, to incorporate the ability to select elements to be available offline when using the Flowable-based workflow palette of Cutter, with the motivation of allowing a mobile device to run the mobile application when it doesn’t have a connection to the internet (Cutter Col 7 lines 45-46).
Cutter does not explicitly teach that this method of selecting data sets, features and other information for offline mode occurs with respect to a clinical portal-supporting application.  Thangaraj does teach a clinical portal-supporting application.  The prior art of Cutter differs from the claim language by the substitution of the clinical portal-supporting application of Thangaraj. The substituted components were known at the time of filing.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cutter with these teachings of Thangaraj since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  (KSR Rationale B)
Thangaraj/Flowable Enterprise Documentation/Cutter do not explicitly disclose the following, but Meijer, which is directed to a system to facilitate service-oriented applications that may operate via an offline proxy when disconnected, does teach the following: 
synchronizing, when online with the computer, service suite information, service screen logic […sensor data received from one or more health monitoring sensors and stored in a data cache of the user device…] and user input information, including the elements of the user interface for the clinical portal-supporting application that are available offline, collected by the user application when the user application was offline from the computer ([0007] “A service proxy operative on a client machine provides a subset of the behavior or functionality offered by the server-resident service (or network accessible resources) in the event the service should be disconnected from the client such as in a mobile computing or other wireless applications, for example” – proxy operative on a client machine reads on “offline portal proxy running on patient-located computer”),. ([0027] “Before all the data can be exchanged with the service, a network outage occurs. At this point, the service proxy can continue to collect customer data” – collecting data from offline proxy; [0007] “When the service and proxy are reconnected, synchronization is provided between the proxy and the host service”). 
Thangaraj discloses a clinical trial operations system with a clinical trial application service suite, patient and clinician portal providing patient-directed and clinician-directed access, respectively, to the application, and a communication channel between the server and patient/clinician computer.  Thangaraj does disclose that the data storage of the system may be implemented in a way such as to provide online/offline functionality (Thangaraj [0086]) but does not explicitly disclose that information collected from the offline proxy is synchronized with the clinical trial application when the communication channel returns to the online state.  Meijer teaches a system that utilizes an offline proxy that operates on a client machine to provide offline services when the client is disconnected, and then synchronizing the information after connection is reestablished. Though Meijer does not explicitly teach an application service suite for a clinical trial, the system of Meijer broadly encompasses mobile/web applications.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter with the teachings of Meijer, to incorporate an offline proxy service to allow the clinical trials application to continue to collect information including elements selected to be available offline (as taught by Cutter) when in an offline state, and synchronize the data when communication channel is returned to an online state, with the motivation of using the service proxy operating on the client to provide a subset of the service functionality at the client and thereby offering a higher level of service during periods of disconnection and to update data with the service during disconnection and after the network has reconnected  (Meijer [0007]).
Meijer does not explicitly teach that this method of using an offline data collection and synchronizing data occurs with respect to a clinical portal-supporting application.  Thangaraj does teach a clinical portal-supporting application.  The prior art of Meijer differs from the claim language by the substitution of the clinical portal-supporting application of Thangaraj. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Meijer with these teachings of Thangaraj since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  (KSR Rationale B)
 […sensor data received from one or more health monitoring sensors and stored in a data cache of the user device…] ([0012] and [0014] teach that data is stored in a buffer, e.g., a cache; [0081] “When the signal is received, the peripheral device 110 turns on 1006 the sensors and starts taking 1008 measurements. The sensor samples are stored 1010 to a data buffer of the peripheral device 110”);
sending an acknowledgement of the sensor data from the computer to the user device ([0079] “If a connection is achieved 910 with the medium advertising rate, the peripheral device 110 sends 922 data in its buffer to the mobile device 120, deletes 924 the sent data from the buffer once transferred”; peripheral device sending data reads on the broadest reasonable interpretation of “receive acknowledgement of the sensor data”); ; and 
flushing, in response to the acknowledgement, the health sensor data from the data cache ([0079] “If a connection is achieved 910 with the medium advertising rate, the peripheral device 110 sends 922 data in its buffer to the mobile device 120, deletes 924 the sent data from the buffer once transferred”).
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer teach a clinical trial operations system with a clinical trial application, patient and clinician portal providing patient-directed and clinician-directed access, respectively, to the application, and a communication channel between the server and patient/clinician computer which utilizes an offline proxy that operates on a client machine to provide offline services when the client is disconnected, and then synchronizing the information after connection is reestablished.  Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer do not teach that sensor data is obtained and stored in a cache, and flushed from the cache in response to an acknowledgement, but Rangel teaches storing sensor data in a cache and flushing it from the cache in response to an acknowledgement.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer with these teachings of Rangel, to use health-monitoring sensors to collect data and store it in a data cache, and flush the sensor data from the cache upon acknowledgement, with the motivation of collecting and storing data relevant to a user’s health (Rangel, Abstract) and temporarily storing the sensor data in a buffer (Rangel [0015]). 

Regarding Claim 14, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel teach the limitations of claim 10. Thangaraj further discloses the user application is a patient application and the trial operations service suite provides a patient portal ([0059] “Management center 40 includes a clinical trial portal 45 through which user base 12 interacts with clinical trial solution 42, professional services module 44, and learning center 46; [0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application, more specifically: [0069] “Clinical trial portal 45 provides each user who accesses management center 40 with an integrated view of the various concurrent processes involved in managing the clinical trial”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the system reconfigures its interfaces to suite the use and the job at hand”; [0072] “For example, referring to FIG. 2, clinical trial portal 45 presents each user with an initial portal screen 50 having areas that correspond to the functions (F) that the user is permitted to access, based on that user's defined role in the clinical trial (e.g., patient, site manager, etc.). For example, if there are six functions (F1-F6), and a user is only permitted access to functions 1-5, that user's initial portal screen 50 might look like that shown in FIG. 2.” – e.g., patient portal with patient-directed access).

Regarding Claim 15, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel teach the limitations of claim 10. Thangaraj further discloses the user application is a clinician application and the trial operations service suite provides a clinician portal  ([0059] “Management center 40 includes a clinical trial portal 45 through which user base 12 interacts with clinical trial solution 42, professional services module 44, and learning center 46; [0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application, more specifically: [0069] “Clinical trial portal 45 provides each user who accesses management center 40 with an integrated view of the various concurrent processes involved in managing the clinical trial”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the system reconfigures its interfaces to suite the use and the job at hand”; [0072] “For example, referring to FIG. 2, clinical trial portal 45 presents each user with an initial portal screen 50 having areas that correspond to the functions (F) that the user is permitted to access, based on that user's defined role in the clinical trial (e.g., patient, site manager, etc.). For example, if there are six functions (F1-F6), and a user is only permitted access to functions 1-5, that user's initial portal screen 50 might look like that shown in FIG. 2.” – e.g., site manager would have unique portal screen; Thangaraj teaches various roles within the clinical trial (patient, site manager at [0072]; physicians at [0108] – e.g., clinicians), and that various roles have clinical trial portal screens tailored to the user’s respective defined role (at [0072]).  The substituted components of a clinician for a patient were known as they both represent roles in a clinical trial.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Regarding Claim 16, Thangaraj discloses 

producing a trial protocol and a participant interaction procedure using a flowable-based workflow palette in conjunction with visual programming ([0140] “9) Designer Workbench: This tool, which runs on the Designer Work Bench system 146 (of FIG. 7), serves to automate the setup of a clinical trial and reduce the effort required to set up a clinical trial for a variety of execution models including the ASP model. The tool allows the user to design a clinical trial without respect to data capture mechanisms (Web, Handheld, paper, fax etc.). The tool automates the creation of the necessary interfaces for data capture, cross usage validation rules, and workflow with respect to data coming from disparate desperate sources. The tool also has an intelligent database design mechanism that automatically generates database schemas and completely eliminates the need to create databases manually. The tool also performs these actions remotely”);

a portal of a trial operations service suite ([0014] “the invention provides methods and apparatus for operating a medical imaging system in a clinical environment having a clinical trial server for storing clinical trial data from users participating in a clinical trial. The methods include communicating with the clinical trial server to download images from among the stored clinical trial data, authenticating users into the clinical trial system based on user privileges associated with the users, analyzing the images and providing results of the analyzing to the clinical trial server over a secure Internet link for integration with the stored clinical trial data”; [0059] “Management center 40 includes a clinical trial portal 45 through which user base 12 interacts with clinical trial solution 42, professional services module 44, and learning center 46; [0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application). 
using a flowable-based workflow palette in conjunction with visual programming (“User Interface” section teaches “the palette on the left side”; see first figure showing desktop view of Flowable including the workflow palette; the middle (main) portion of the desktop view shows visual programming); 
Thangaraj teaches designing a clinical trial using a “Designer workbench”, but does not teach using a flowable-based workflow palette in conjunction with visual programming. Flowable Enterprise Documentation teaches using a flowable-based workflow palette in conjunction with visual programming.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer with these teachings of Flowable Enterprise Documentation to utilize a flowable-based workflow palette in conjunction with visual programming instead of the Designer Workbench of Thangaraj, with the motivation of using simple drag-and-drop commands to visually model a process (Flowable Enterprise Documentation, first paragraph).  
Thangaraj/Flowable Enterprise Documentation do not explicitly teach the following, but Cutter, which is directed to designing and building a mobile application which has offline usage features, does teach the following: 
[…the flowable-based workflow palette…] including workflow attributes selectively indicating elements of a user interface for the application as available offline (Col 7 lines 42-44, “Customizing data sources and permissions may further include selecting which data sets, features and other information is available in an offline viewing mode”)
Thangaraj/Flowable Enterprise Documentation teach a system that  provides patient- and clinician- directed access to clinical trial operations services, provide trial design service configured to create, design, establish and/or deploy a trial protocol and interaction procedure using a flowable-based workflow palette in conjunction with visual programming, a communication channel between the server and a patient- or clinician-located computer, that uses a flowable-based workflow palette, but do not teach that the flowable-based workflow palette includes workflow attributes selectively indicating elements of a user interface for a clinical portal supporting application as available offline. Cutter does teach the ability to selectively indicate elements for an application as available offline.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Thangaraj/Flowable Enterprise Documentation with these teachings of Cutter, to incorporate the ability to select elements to be available offline when using the Flowable-based workflow palette of Cutter, with the motivation of allowing a mobile device to run the mobile application when it doesn’t have a connection to the internet (Cutter Col 7 lines 45-46).
Cutter does not explicitly teach that this method of selecting data sets, features and other information for offline mode occurs with respect to a clinical portal-supporting application.  Thangaraj does teach a clinical portal-supporting application.  The prior art of Cutter differs from the claim language by the substitution of the clinical portal-supporting application of Thangaraj. The substituted components were known at the time of filing.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cutter with these teachings of Thangaraj since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  (KSR Rationale B)

Thangaraj/Flowable Enterprise Documentation/Cutter do not explicitly disclose the following, but Meijer, which is directed to a system to facilitate service-oriented applications that may operate via an offline proxy when disconnected, does teach the following:
when the application is connected to a portal of a trial operations service suite, synchronizing portal and application data, service screens and logic, and data collected by the application while not connected based on the workflow attributes selectively indicating the elements of the user interface for the application as available offline ([0027] “Before all the data can be exchanged with the service, a network outage occurs. At this point, the service proxy can continue to collect customer data” – collecting data from offline proxy; [0007] “When the service and proxy are reconnected, synchronization is provided between the proxy and the host service”); and
	when the application is not connected to the portal, using a proxy embedded in the application to continue providing service and collecting data according to a previously synchronized portal data, service screens, and service logic based on the workflow attributes selectively indicating the elements of the user interface for the application as available offline ([0007] “A service proxy operative on a client machine provides a subset of the behavior or functionality offered by the server-resident service (or network accessible resources) in the event the service should be disconnected from the client such as in a mobile computing or other wireless applications, for example” – proxy operative on a client machine reads on “offline portal proxy running on patient-located computer”).
wherein the data includes […sensor data from health monitoring sensors stored in a data cache…] while the application is available offline ([0027] “Before all the data can be exchanged with the service, a network outage occurs. At this point, the service proxy can continue to collect customer data” – collecting data from offline proxy; [0007] “When the service and proxy are reconnected, synchronization is provided between the proxy and the host service” – collecting data while the application is offline); 
Thangaraj/Flowable Enterprise Documentation/Cutter disclose a clinical trial operations system with a clinical trial application, patient and clinician portal providing patient-directed and clinician-directed access, respectively, to the application, and a communication channel between the server and patient/clinician computer in which a flowable=-based workflow palette is used in conjunction with visual program to produce a trial protocol and participant interaction procedure.  Thangaraj does disclose that the data storage of the system may be implemented in a way such as to provide online/offline functionality (Thangaraj [0086]) but does not explicitly disclose details of the offline functionality such as using an offline proxy running on the patient- or clinician-located computer to provide offline portal services when the communication channel is offline, or that information collected from the offline proxy is synchronized with the clinical trial application when the communication channel returns to the online state.  Meijer teaches a system that utilizes an offline proxy that operates on a client machine to provide offline services when the client is disconnected, and then synchronizing the information after connection is reestablished. Though Meijer does not explicitly teach an application for a clinical trial that includes patient- and clinician- computers, the system of Meijer broadly encompasses mobile/web applications.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter with the teachings of Meijer, to incorporate an offline proxy to allow the clinical trials application to continue to function when the communication channel is in an offline state, and synchronize the data when communication channel is returned to an online state, in which case the data available was able to be selectively indicated as available offline (as taught by Cutter) with the motivation of using the service proxy operating on the client to provide a subset of the service functionality at the client and thereby offering a higher level of service during periods of disconnection and to update data with the service during disconnection and after the network has reconnected  (Meijer [0007]).  
Meijer does not explicitly teach that this method pertains to a trial operations service suite.  Thangaraj does teach a clinical trial operations service suite.  The prior art of Meijer differs from the claim language by the substitution of the clinical trial operations service suite of Thangaraj. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Meijer with these teachings of Thangaraj since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  (KSR Rationale B)
wherein the data includes […sensor data from health monitoring sensors stored in a data cache…] while the application is available offline ([0040] “The sensor(s) 210 can include any devices that obtain information about the surrounding environment. In a particular embodiment, the sensors 210 include at least a carbon monoxide sensor and a temperature sensor that provide information about the ambient air quality. In other embodiments, the peripheral device 110 may include… pulse sensors, biopotential sensors for EEG/EMG/ECG, non-invasive glucose sensors… or other integrated electronics”; [0012] and [0014] teach that data is stored in a buffer, e.g., a cache; [0081] “When the signal is received, the peripheral device 110 turns on 1006 the sensors and starts taking 1008 measurements. The sensor samples are stored 1010 to a data buffer of the peripheral device 110”); 
wherein the synchronizing of the portal and application data includes sending an acknowledgement of the sensor data from the portal of the trial operations service suite to the application and flushing, in response to the acknowledgement, the sensor data from the data cache ([0079] “If a connection is achieved 910 with the medium advertising rate, the peripheral device 110 sends 922 data in its buffer to the mobile device 120, deletes 924 the sent data from the buffer once transferred”; peripheral device sending data reads on the broadest reasonable interpretation of “receive acknowledgement of the sensor data”).

Regarding Claim 19, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel disclose the limitations of Claim 14. Claim 19 contains the same or substantially similar limitations as Claim 14, and the discussion above with respect to Claim 14 is equally applicable to Claim 19.  

Regarding Claim 20, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel disclose the limitations of Claim 15. Claim 20 contains the same or substantially similar limitations as Claim 15, and the discussion above with respect to Claim 15 is equally applicable to Claim 20.  

Claims 4-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Flowable Enterprise Documentation “Process Editor” article, herein after “Flowable Enterprise Documentation”), further in view of Cutter et al (US Publication 9075583B1), further in view of Meijer et al (US Publication 20090228542A1), further in view of Rangel et. al. (US Publication 20170041205A1), further in view of St. Ores (US Publication 20060224421A1), further in view of Francois et al (US Publication 20170039324A1).

Regarding Claim 4, Thangaraj/Flowable Enterprise Documentation/Cutter/ Meijer/Rangel teach the limitation of Claim 3. Thangaraj further discloses:
	wherein the instructions further configure the one or more computational elements to (Claim 14, “A computer program product residing on a computer-readable medium for managing a clinical trial, the computer program comprising instructions causing a computer to”; see also [0006])

	the proxied patient portal comprising: a patient logon screen for a clinical trial ([0072] “clinical trial portal 45 presents each user with an initial portal screen 50 having areas that correspond to the functions (F) that the user is permitted to access, based on that user's defined role in the clinical trial (e.g., patient, site manager, etc.)”; [0079] “whenever any user in user base 12 accesses the Internet-based system, he or she follows login process 90”; a patient enrollment menu for the clinical trial ([0127] “consider the use of pipeline 180 to handle the enrollment of a patient in the clinical study by a study coordinator at a site 20 (FIG. 1). Node 186 a runs a script in module 188 a to confirm with the patient that he or she consents to participate in the trial. Node 186 b accesses a module 188 b that runs a patient screening script which prompts the study coordinator to enter basic patient information (e.g., sex, age, height, weight, smoker/non-smoker, etc.) Screening 188 b applies rules to the patient data to determine if the patient is qualified to participate in the clinical trial (e.g., whether he or she is in the correct age range for a drug undergoing trials”);
Thangaraj does not teach the following, but Meijer further teaches:
proxy a patient portal of the clinical trial operations service suite, the proxied patient portal comprising ([0007] “A service proxy operative on a client machine”)
wherein inputted information to the proxied patient portal is saved for online synchronization with the clinical trial operation service suite ([0007]) “When the service and proxy are reconnected, synchronization is provided between the proxy and the host service to update data with the service during disconnection and after the network has reconnected”)
Thangaraj/Meijer teach a system that uses portals to access a clinical trial application and an offline proxy to provide services in an offline state and synchronize information with the application when the communication channel returns to online state. Thangaraj does not teach that the offline portal service proxies the patient portal or that the offline state is between the patient-computer and server, but Meijer does teach this. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel with these teachings of Meijer with the motivation of using the service proxy operating on the client to provide a subset of the service functionality at the client and thereby offering a higher level of service during periods of disconnection and to update data with the service during disconnection and after the network has reconnected  (Meijer [0007]). 
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel do not teach the following, but St. Ores, which is directed to a data collection system involving sensors for collecting data in a clinical trial, does teach the following: 
health information specific goals of the clinical trial ([0018] “The protocol sets an end point or goal of the study. For example, the end point may be a reduction in blood pressure of at least 10% in 85% of the patients”) 
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel teach a system that uses portals to access a clinical trial application and an offline proxy to provide services when the patient computer is in an offline state and synchronize data with the application when the communication channel returns to online state, but do not teach that the data is collected via a health monitoring sensor which is adapted to sensing a patient’s health; Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel also do not disclose health information specific goals of the clinical trial. St. Ores teaches these limitations. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel with these teachings of St. Ores to include a health-information goal of the clinical trial so that physicians responsible for the enrolled patients will be provided with the trial parameters (St. Ores [0019]). 
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel/St. Ores do not teach the following, but Francois, which is directed to a centralized system for allowing disparate health care providers to gain a complete view of a patient’s health data, which may be used in clinical trials, teaches the following: 
an invitation option for at least one of another patient or clinician candidate to join the clinical trial ([0251] “if the user's health information showed that he or she was eligible to participate in the trial, an invitation for the trial might automatically be sent to him or her (e.g., through the Patient Portal, or through some external channel, such as email)”);
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer teach a system that uses portals to access a clinical trial application and an offline proxy to provide services when the patient computer is in an offline state and synchronize data with the application when the communication channel returns to online state, but do not teach that the data is collected via a health monitoring sensor which is adapted to sensing a patient’s health; Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/St. Ores do not explicitly disclose an invitation option for a patient or clinician to join the clinical trial, but Francois does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/St. Ores with these teachings of Francois to include an invitation option to invite another patient to join the clinical trial, with the motivation of including patients who are a match for trial participation (Francois [0249]). 
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/St. Ores do not teach the following, but Francois further teaches the following:
a messaging-oriented communication option to securely communicate with other clinical trial participants ([0090] “a Revon patient application…might even provide a channel through which Mr. Jones could communicate with other patients who also have type II diabetes. A patient application could also provide certain social functionality, for example, by allowing Mr. James to communicate with networks of people having the conditions (e.g., type II diabetes and/or COPD) he has been diagnosed with”) upon reestablishment of the online state. 
Francois may not explicitly teach the messaging-oriented communication to communicate with other trial participants upon reestablishment of the online state. However, Meijer teaches that data collected in the offline state is synchronized upon reestablishment of the online state.  The prior art differs from the claim by the substitution of messaging (Francois) for data collection (Meijer). The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Regarding Claim 5, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel/St. Ores/Francois disclose the limitations of Claim 4.  Claim 5 contains the same or substantially similar limitations as Claim 4, and the discussion with respect to Claim 4 is equally applicable to Claim 5.  The only differences are:  
Claim 5 is directed to a clinician instead of a patient.  Thangaraj teaches various roles within the clinical trial (patient, site manager at [0072]; physicians at [0108] – e.g., clinicians), and that various roles have clinical trial portal screens tailored to the user’s respective defined role (at [0072]).  The substituted components of a clinician for a patient were known as they both represent roles in a clinical trial.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Claim 5 contains the additional limitation of a tracking status of an invitation. Thangaraj/Meijer/St. Ores do not teach this, but Francois further teaches a tracking status of an invitation ([0256] teaches “The following scenarios further illustrate the potential uses and operation of the disclosed technology in the context of a pharmaceutical trial. When a new patient accepts an invitation, he or she can call the RC to schedule an appointment, or, in some embodiments, the RC might be enabled to access the patient's information through Revon (preferably, when a patient accepts an invitation, he or she would provide consent to the RC accessing his or her contact and medical information) and contact him or her directly. If a patient never calls to make an appointment (or never shows up), then they may stay in the system… an interface presented to an RC will preferably sort patients by most recent”; indicates ability of system to track whether invitation was accepted or ignored).
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel/St. Ores/Francois teach a system that uses portals to access a clinical trial application and an offline proxy to provide services when the patient computer is in an offline state and synchronize data with the application when the communication channel returns to online state, in which there is an invitation option for patients/clinicians to join the clinical trial. Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel/St. Ores do not explicitly teach an invitation tracking status, but Francois does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel/St Ores/Francois with these teachings of Francois, to track responsiveness to invitations so patients who are unresponsive or unavailable will either be easily avoidable or may be removed from the system (Francois, [0256]). 

Regarding Claim 6, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel/St. Ores/Francois teach the limitations of Claim 4. Thangaraj further discloses a display interface for at least one of a patient survey query, a schedule of patient events, or a patient-recorded record of observations ([0113] “Patient Diary: Certain trials require that patients monitor themselves and record data into a paper diary. This module provides subjects with an electronic diary that captures data and submits the data to the central database in a real-time manner”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the system reconfigures its interfaces to suite the use and the job at hand”).


Regarding Claim 8, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel/St. Ores/Francois teach the limitations of Claim 5. Thangaraj further discloses further comprising, a display interface for of at least one of a screen allowing a clinician to compose and send a notification, a clinician survey query, a schedule of clinician events, or a clinician-recorded record of observations. ([0108] “4. CRF Design: This module provides a flexible tool for data capture design. The module functions to provide a drag and drop environment to create forms in WYSIWYG format that are filled out by physicians to collect clinical trial data” – collecting clinical trial data reads on a “clinician-record record of observations”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the system reconfigures its interfaces to suite the use and the job at hand”).

Regarding Claim 9, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel/St. Ores/Francois teach the limitations of Claim 5.  Thangaraj does not disclose, but St. Ores further teaches wherein the one or more health monitoring sensors comprise a clinician-operated health sensor ([0055], “the patient may physically travel to a clinician and have their implanted device interrogated by, e.g., a medical device programmer located at the clinician's office. This may be a clinician participating in the clinical study or a non-participating clinician the simply collects the data and provides that data to the central server 16. Clinician interface 130 also represents the traditional collection of data by the clinician, in office, such a lab work, medical history, and any appropriate medical evaluation with the results provided to the central server 16”). 
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel/St. Ores/Francois teach a system that uses portals to access a clinical trial application and an offline proxy to provide services when the patient computer is in an offline state and synchronize data with the application when the communication channel returns to online state. Thangaraj does not teach that the online synchronization includes data from a clinician’s health sensor, but St. Ores does teach using a clinician’s health sensor to obtain health data. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel/St. Ores/Francois to incorporate using a health sensor operated by the clinician, with the motivation of using external sensors to identify trends before substantial harm occurs to the patient (St Ores [0110]). 
St. Ores may not explicitly teach the online synchronization includes data from clinician’s health sensor.  Meijer teaches online synchronization of data.  The prior art differs from the claim by the substitution of sensor data (St Ores) for general data collection (Meijer). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the sensor data of St Ores for the unspecified data of Meijer. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR Rationale B)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Flowable Enterprise Documentation “Process Editor” article, herein after “Flowable Enterprise Documentation”), further in view of Cutter et al (US Publication 9075583B1), further in view of Meijer et al (US Publication 20090228542A1), further in view of Rangel et. al. (US Publication 20170041205A1), further in view of CIAOPS “Offline file conflicts with SharePoint Online” article (herein after CIAOPS).

Regarding Claim 11, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel do not teach the following, but CIAOPS, which is directed to resolving conflicting versions of a shared file when changes are made on- and off-line, teaches the following.    The method of claim 10, further comprising, when a data conflict arises during synchronization, wherein data changed in the user application while offline conflicts with data that has changed in the trial operations service suite since a previous synchronization, the trial operations service suite assumes new data overrides old data and continues synchronizing (“If Lewis opens that file using Excel Online and makes a change by adding the entry ‘Online 2’, as shown above, it is automatically saved back to the SharePoint Online Document Library… A second user (Robert Crane – user 2) used OneDrive Files on Demand to sync a copy of that same file to their desktop as shown above…At this point, user 2 (Robert Crane), goes offline and is no longer connected to the Internet…While offline, user 2 adds a new entry to their offline version of the same file. Here they create an entry ‘Offline 4’ as shown above. Thus, we now have a situation where the file in SharePoint Online is different from the file on the users desktop. This will clearly create a conflict when user 2 return online. User 2 comes back online and at the next sync is informed of a conflict as noted in their file manager as shown above…If they select Save a Copy, the file they have changed will be uploaded to SharePoint Online replacing the current version in SharePoint Online”. 
	Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel teach a system of a clinical trials application that has offline functionality and synchronizes data when the connection is reestablished, but do not disclose that the system overwrites clinical trial application data with the collected offline information during synchronization, when data changed by the clinical trial application while offline conflicts with data that has changed in the portal service since a previous synchronization, but CIAOPS teaches this.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel with the teachings of CIAOPS, with the motivation of resolving challenges with shared files when multiple people are working on them while online/offline (CIAOPS, first para.). 
CIAOPS teaches data conflict resolution but does specifically teach this with respect to a clinical trials operations service suite. Thangaraj does teach a clinical trial operations service suite. The prior art of CIAOPS differs from the claim language by the substitution of the clinical trial operations service suite of Thangaraj. The substituted components were known at the time of filing.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of CIAOPS with these teachings of Thangaraj since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  (KSR Rationale B)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Flowable Enterprise Documentation “Process Editor” article, herein after “Flowable Enterprise Documentation”), further in view of Cutter et al (US Publication 9075583B1), further in view of Meijer et al (US Publication 20090228542A1), further in view of Rangel et. al. (US Publication 20170041205A1), further in view of CIAOPS “Offline file conflicts with SharePoint Online” article (herein after CIAOPS), further in view of Ritter (US Publication 20170161313A1). 

Regarding Claim 12, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel do not disclose the following, but Ritter, which is directed to methods for the detection and resolution of conflicts in data synchronization, does teach the following: 
    The trial operations service suite notifying a coordinator to manually resolve the data conflict ([0034] “Synchronization system 102 may request resolution 120 from a super user 122. Super user 122 may be any user who is identified as being able or responsible for resolving the identified conflict(s) 117, 119”; [0035] “synchronization system 102 may generate a conflict interface 124. Conflict interface 124 may notify super user 122 of the conflict. Via conflict interface 124, synchronization system 102 may provide access or a view of data affected by the conflict(s) 117, 119 and that may be necessary to resolve the one or more of the identified conflict(s) 117, 119. Synchronization system 102 may then receive resolution 120 from one or more super users 122 via conflict interface 124”).
	Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel teach a system of a clinical trials application that has offline functionality and synchronizes data when the connection is reestablished, but do not disclose that the system notifies a coordinator when a data conflict arises during synchronization.  Ritter does teach notifying a user of a data conflict during synchronization.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel with the teachings of Ritter, with the motivation of enabling a user to provide resolution to the synchronization conflict (Ritter [0035]). 
Ritter teaches data conflict resolution but does specifically teach this with respect to a clinical trials operations service suite. Thangaraj does teach a clinical trial operations service suite. The prior art of Ritter differs from the claim language by the substitution of the clinical trial operations service suite of Thangaraj. The substituted components were known at the time of filing.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Ritter with these teachings of Thangaraj since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  (KSR Rationale B)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Flowable Enterprise Documentation “Process Editor” article, herein after “Flowable Enterprise Documentation”), further in view of Cutter et al (US Publication 9075583B1), further in view of Meijer et al (US Publication 20090228542A1), further in view of Rangel et. al. (US Publication 20170041205A1), further in view of CIAOPS “Offline file conflicts with SharePoint Online” article (herein after CIAOPS), further in view of Ford et al (US Publication 20180367506A1). 

Regarding Claim 13, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel do not disclose the following, but Ford, which is directed to methods of secure data exchange, does teach the following: The method of claim 11, further comprising, resolving the data conflict autonomously via an analytic module associated with the trial operations service suite ([0294] “For instance, if a user changed something from italics to bold, the system could help classify whether that change is a conflict that needs to be resolved. That is, there may be different levels of revisions with different conflict resolution priorities, such as formatting level conflicts, content-level conflicts, and the like. Content-level conflicts might be resolved, but if content and formatting changes get mixed together, the system may have facilities to parse these potential conflicts out, such as by categorizing them, applying rules to determine what is a conflict, perform automatic conflict resolution on one category of conflict but query the user for others, and the like”). 
	Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel teach a system of a clinical trials application that has offline functionality and synchronizes data when the connection is reestablished, but do not disclose that the system applies an analytic module to autonomously resolve a data conflict found during synchronization. Ford does teach use of automatic conflict resolution. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel with these teachings of Ford, to autonomously apply an analytic module, with the motivation of viewing and resolving data conflicts (Ford [0294]). 
Ford teaches data conflict resolution but does specifically teach this with respect to a clinical trials operations service suite. Thangaraj does teach a clinical trial operations service suite. The prior art of Ford differs from the claim language by the substitution of the clinical trial operations service suite of Thangaraj. The substituted components were known at the time of filing.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cutter with these teachings of Thangaraj since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  (KSR Rationale B)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Flowable Enterprise Documentation “Process Editor” article, herein after “Flowable Enterprise Documentation”), further in view of Cutter et al (US Publication 9075583B1), further in view of Meijer et al (US Publication 20090228542A1), further in view of Rangel et. al. (US Publication 20170041205A1), further in view of Lewandowski (US Publication 20160261705A1).  

Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel do not teach the following, but Lewandowski, which is directed to off-line mobile app synchronization, does teach the following: The method of claim 16, further comprising, when a data conflict arises during offline operation, wherein the application either requires portal data that is not available in a cache or depends on portal data that has changed while offline in such a manner as to be inconsistent with a cached service logic, the proxy stops supporting the service while offline ([0025] “in response to determining the device is not connected, the Message Tier may determine whether the object is a request object. In response to determining the object is a request object, the Message Tier may attempt to use the request object to retrieve the object from the Caching Tier, returning an error if the object is not in cache.”).
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel teach a clinical trial application that utilizes an offline proxy to provide offline services, and synchronizes when the communication channel is restored, but do not teach halting the offline proxy when the application requires portal data not available in the cache. Lewandowski does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel with the teachings of Lewandowski, with the motivation of tracking objects in the cache (Lewandowski [0023]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Flowable Enterprise Documentation “Process Editor” article, herein after “Flowable Enterprise Documentation”), further in view of Cutter et al (US Publication 9075583B1), further in view of Meijer et al (US Publication 20090228542A1), further in view of Rangel et. al. (US Publication 20170041205A1), further in view of Bloch et al (US Publication 20030158947A1). 

Regarding Claim 18, Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel do not teach the following but Bloch, which is directed to methods of operating applications offline, does teach the following:
	when a data conflict arises during offline operation, wherein the application either requires portal data that is not available in the data cache or depends on portal data that has changed while offline in such a manner as to be inconsistent with a cached service logic ([0096] “FIG. 6 provides a flowchart describing the operation of client 100 when client 100 is offline. The process of FIG. 6 is performed during step 264 of FIG. 4. In step 350 of FIG. 6, client 100 parses the request. In step 352, client 100 determines whether the request is a data query, an insert (add new data), an update (edit data), or a delete operation. If the request includes a query, then the appropriate records are fetched from the cache in step 354. After fetching the records, a response is created in step 356. In one embodiment, the response is an executable file (e.g. SWF file format). In one option, the response includes a status of the operation. After creating the response, the response is sent to application 108 in step 358”), the proxy assumes new data overrides old data and continues supporting the service while offline ([0111] “In step 758 of FIG. 12, the client determines whether it is online. If the client is not online, then in step 760 the client operates offline as described above. The application operates the same whether it's online or offline because the application merely communicates with the client, and it's up to the client to determine whether operation is online or offline, and to change behavior accordingly”).
Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel teach a system of a clinical trials application service suite that has offline functionality and synchronizes data when the connection is reestablished, but do not teach that the system overrides portal data service with the collected offline information when the application requires portal data service that is not available in a cache, but Bloch teaches this.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Flowable Enterprise Documentation/Cutter/Meijer/Rangel with the teachings of Bloch, with the motivation of caching and synchronizing application data while online and offline (Bloch [0031]). 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Double Patenting 
	Applicant has stated that they will address the double patenting rejection when other outstanding rejections and objections are resolved.  However, as filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer is filed and/or the withdrawal of the nonstatutory double patenting rejection is made of record by the examiner (see MPEP § 804.02 (IV) for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995).  Therefore, the Examiner has updated the provisional nonstatutory double patenting rejection to reflect the amendments made to the claims.

103 Rejections
Applicant’s arguments with respect to claim(s) 1, 3, 10, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection has been necessitated by Applicant’s amendments. 
Regarding the rejection of dependent Claims 2, 4-6, 8-9, 11-15, 17-20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 

Conclusion

Relevant prior art not relied upon but made of record: 
US Publication 20150154382 to Buckley et al, which teaches a clinical trial data capture system that synchronizes data captured offline. 
US Publication 20190131000 to Fox et al, which teaches a clinical trial support network that includes offline functionality. 
	
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619